05/11/2020


Amy Eddy
District Court Judge                                                             Case Number: AC 17-0694


920 South Main
Kalispell, MT 59901
(406) 758-5667

          IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

IN RE ASBESTOS LITIGATION,                         Cause No. AC-17-0694

              Consolidated Cases.                        ORDER


    The Status Hearing currently set for Tuesday, May 12, 2020, at 1:30 p.m. is hereby
VACATED and will be rescheduled at the Court’s earliest convenience.

       DONE and DATED this 8th day of May, 2020.

                                       /s/ Amy Eddy
                                       _________________________________
                                       Amy Eddy, Asbestos Claims Court Judge